Name: 2008/648/EC,Euratom: Council Decision of 15Ã July 2008 appointing a German member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-08-08

 8.8.2008 EN Official Journal of the European Union L 213/38 COUNCIL DECISION of 15 July 2008 appointing a German member of the European Economic and Social Committee (2008/648/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Decision 2006/524/EC, Euratom (1), Having regard to the proposal from the German Government, Having regard to the opinion of the Commission, Whereas a seat as a member of the European Economic and Social Committee has fallen vacant as a result of the resignation of Mr Ludolf VON WARTENBERG, HAS DECIDED AS FOLLOWS: Article 1 Mr Bernd DITTMANN, Managing Director Europe of the Federation of German Industries (Bundesverband der Deutschen Industrie  BDI), is hereby appointed a member of the European Economic and Social Committee for the remainder of the current term of office, ending on 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 15 July 2008. For the Council The President M. BARNIER (1) OJ L 207, 28.7.2006, p. 30.